Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-9, 11-12, and 21-29 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/07/2020.
Newly submitted claims 21-29 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: they are drawn to a method for controlling an additive manufacturing apparatus configured to form a three-dimensional shaped. This would pose a search burden on the examiner.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 22-29 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claim Objections
Claim(s) 14, 17, 18, 19, and 20 is/are objected to because of the following informalities:  
In Claim 14 Line(s) 3-4, the limitation “in area ratio when viewed in a lamination direction” is grammatically incorrect because of the article omission “an”. Further, the wording appears to be a little awkward.
In Claim 17 Line(s) 3-4, the limitation “light having a weaker intensity” is grammatically incorrect because of the omission “a” in front of “light”. Further, the wording appears to be a little awkward.
In Claim 18 Line(s) 3-5, the limitation “light having a weaker intensity” is grammatically incorrect because of the omission of “a” in front of “light. Further, the wording appears to be a little awkward.
In Claim 19 Line(s) 3-4, the limitation “wherein… the second portion” appears to be grammatically incorrect.
In Claim 20 Line(s) 2, the limitation “wherein…, direction of light irradiated” appears to be grammatically incorrect.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and § 103 (or as subject to pre-AIA  35 U.S.C. § 102 and § 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C § 102(a)(1) and § 102(a)(2) that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 10 and 13-20 is/are rejected under 35 U.S.C § 102(a)(1) and § 102(a)(2) as being anticipated by Rolland (US-20180370125-A1), hereafter referred to as Rolland.
Regarding Claim 10, Rolland teaches an additive manufacturing apparatus configured to form a three-dimensional shaped object using a material (Paragraph(s) 11),
the apparatus comprising:
a control unit (see where the drives/actuators, radiation source, pumps, and liquid level sensors are associated with a suitable controller, Paragraph(s) 0146); and
a curing unit configured to cure the material based on control of the control unit (see where the dual cure system includes a first curable system, Paragraph(s) 0120, and see where the radiation source is associated with a suitable controller, Paragraph(s) 0146),
wherein the control unit is configured to control the curing unit to execute (see where the dual cure system includes a first curable system, Paragraph(s) 0120, and see where the radiation source is associated with a suitable controller, Paragraph(s) 0146),:
an nth layer forming process of forming a cured portion of an nth layer,
where n is,
a first portion which is an uncured portion of the material at a region adjacent to the cured portion of the nth layer (see Figure(s) 6 where the controller receives position data and loads data from the CAD drawing and decides whether to execute the next layer upon a completion of the previous layer), and
a second portion which is an uncured portion of the material at a region adjacent to the cured portion of the nth layer and connected with an uncured portion of an nth-1 layer (see where there is a second solidifiable component carried in the scaffold in unsolidified or uncured form, Paragraph(s) 0011);
an nth+ 1 layer forming process of forming a cured portion of an nth+1 layer at a region adjacent to the second portion by curing the material (see where there are two separate objects that are joined together, Figure(s) 1A-B), and
forming a third portion at a region adjacent to the cured portion of the nth+1 layer and connected with the first portion which is the uncured portion of the material (see where 
a curing process of curing the second portion prior to the nth layer forming process and curing the first and third portions after the nth+l -layer forming process (see where each intermediate object is cured, Figure(s) 1A-1C, and see where there is a final curing process, Figure(s) 1A-1C; thus, there is a first and second portion that are formed after the first and third portions),
or curing the first,
second and third portions after the nth+1 layer forming process (see where each intermediate object is cured, and thus the second and third portions may be formed prior to curing the first portions, Figure(s) 1A-1C). 
Regarding Claim 13, Rolland teaches the additive manufacturing apparatus,
wherein the first portion is formed at a portion surrounded by the cured portion of the nth layer (see where there is a locking element A that inserts into locking element B, Figure(s) 1B-1C). 
Regarding Claim 14, Rolland teaches the additive manufacturing apparatus,
wherein the second portion of the nth layer is connected with the uncured portion of the nth-1 layer within a range of 25% to 100% in area ratio when viewed in a lamination direction (see where the see where there is an unsolidified or uncured form that is combined with the two precursor separate objects to create the final three-dimensional object, Paragraph(s) 0011). 
Regarding Claim 15, Rolland teaches the additive manufacturing apparatus,
wherein the material is a photocuring resin in a liquid state (see where the suitable resin is a photocurable silicone rubber, Paragraph(s) 0126; The examiner considers the 
Regarding Claim 16, Rolland teaches the additive manufacturing apparatus,
wherein the control unit is configured to control the curing unit such that in the curing process (see where the radiation source is controlled with a suitable controller, Paragraph(s) 0146),
the material of at least the second portion and one of the first and third portions is cured using light having a stronger intensity than an intensity of light used in the nth layer forming process and the nth+1 layer forming process (see where the polymerizable liquid comprises a first light polymerizable component and a second component that solidifies from another mechanism, Paragraph(s) 0226, and see where the intensity is capable of being adjusted, Paragraph(s) 0165, and see where more viscous fluids are capable of higher speeds, Paragraph(s) 0220). The examiner considers that since the intensity is capable of being controlled, and different resins can be used to form different sub-parts of the three-dimensional object, the limitation is capable of being satisfied.
Regarding Claim 17, Rolland teaches the additive manufacturing apparatus,
wherein the control unit is configured to control the curing unit such that in the nth layer forming process,
light having a weaker intensity than an intensity of light used to form the nth layer is irradiated on at least one of the first and second portions (see where the polymerizable liquid comprises a first light polymerizable component and a second component that solidifies from another mechanism, Paragraph(s) 0226, and see where the intensity is capable of being adjusted, Paragraph(s) 0165, and see where more viscous fluids are 
Regarding Claim 18, Rolland teaches the additive manufacturing apparatus,
wherein the control unit is configured to control the curing unit such that:
in the nth layer forming process,
light having a weaker intensity than an intensity of light used to form the nth layer is irradiated on the first and second portions (see where the polymerizable liquid comprises a first light polymerizable component and a second component that solidifies from another mechanism, Paragraph(s) 0226, and see where the intensity is capable of being adjusted, Paragraph(s) 0165, and see where more viscous fluids are capable of higher speeds, Paragraph(s) 0220). The examiner considers that since the intensity is capable of being controlled, and different resins can be used to form different sub-parts of the three-dimensional object, the limitation is capable of being satisfied. and
in the nth layer forming process,
the intensity of light irradiated on the first and second portions is increased stepwise or successively toward the cured portion of the nth layer(see where the process conditions to directly or indirectly control, continuously or step-wise, in response to a monitored parameter, and includes the intensity of radiation, Paragraph(s) 0165). 
Regarding Claim 19, Rolland teaches the additive manufacturing apparatus,
wherein the control unit is configured to control the curing unit such that in the nth layer forming process,
light irradiated on the second portion is increased stepwise or successively as it separates from the uncured portion of the nth-1 layer (see where the process conditions to directly or indirectly control, continuously or step-wise, in response to a monitored parameter, and includes the intensity of radiation, Paragraph(s) 0165). 
Regarding Claim 20, Rolland teaches the additive manufacturing apparatus,
wherein in the curing process,
direction of light irradiated on the material is adjusted (see where the pixel resolution can be adjusted in the x direction and y direction, Paragraph(s) 0639-0640). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Margaret B. Hayes whose telephone number is (571) 272-4666.  The examiner can normally be reached on Monday-Thursday 8:30 AM-6:30 PM EST. If you are leaving a voicemail, please leave your name, application number, call-back number, and a brief detailed description of the matter at hand.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If requesting an interview, please provide your name, application number, call-back number, and availability. Additionally, please provide an agenda of proposed amendments and arguments to the examiner no less than 24 hours prior to the scheduled interview.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S. Del Sole can be reached on (571) 272-1130.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.
/MARGARET B HAYES/Examiner, Art Unit 1743                                                                                                                                                                                                        
/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743